ELLIOTT, J.
It is alleged to this court by Mathieu Pousson, Jr., defendant and appellee, by petition filed April 24, 1928, that A. B. Dore, appellant, has acquiesced in the judgment by him, herein appealed from, by voluntarily executing the same and that this appeal should for said reason be dismissed.
It is further prayed by said Pousson that this cause be remanded to the lower court in order that said acquiescence and execution may be established. And the court considering said petiton and the oath of said Pousson thereto attached, it is ordered that this cause be remanded to the district court in and for the Parish of Acadia as prayed for and that evidence be heard on said question in the lower court.
It is further ordered that a certified copy of said petiton to remand and of this order based thereon, be made by the clerk of said district court and that same be served on said Dore by the sheriff of the Parish af Acadia, together with a notice addressed to said Dore, informing him of the day, hour and place, to be fixed by the judge of said court, when the evidence on the question of acquiescence and voluntary execution on his part will be heard.
That the evidence introduced by both sides be reduced to writing and same, together with said record, said petition and this order, be returned to this court at Baton Rouge, La., within 30 days from this day to the end that said petition to dismiss may be acted on as the law provides.